Citation Nr: 1308460	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a neck disability, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral foot disability, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides

5.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as due to exposure to herbicides.

6.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.

7.  Entitlement to service connection for a bilateral hand disability, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A notice of disagreement was received in November 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in April 2009.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of the appellant's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hand disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not exhibit a back disability in service, arthritis was not manifested within one year of separation from service, and a back disability is not etiologically related to any injury, disease, or exposure during the Veteran's active service.

2.  The Veteran did not exhibit a neck disability in service, arthritis was not manifested within one year of separation from service, and a neck disability is not etiologically related to any injury or disease during the Veteran's active service.

3. The preponderance of the evidence is against the finding that the Veteran has a bilateral foot disability that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.

4.  The preponderance of the evidence is against the finding that the Veteran has a skin disability that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.

5.  The preponderance of the evidence is against the finding that the Veteran has BPH that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, to include as a result of exposure to herbicides, and arthritis may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  A neck disability was not incurred in or aggravated by active service, to include as a result of exposure to herbicides, and arthritis may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  A bilateral foot disability was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  A skin disability was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  BPH was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2008, prior to the initial adjudication of the Veteran's claims in October 2008, in which the RO advised the appellant of the evidence needed to substantiate his claims, to include on the basis of herbicide exposure.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Board notes that the Veteran reported on his February 2008 claims form that he had sought treatment for each of the disabilities on appeal.  He reported having been treated for his back and neck, bilateral foot, and prostate disabilities since January 1970 through the 2000s.  He reported having been treated for his skin disability in October 2002.  The Veteran has not submitted any of these records for VA consideration and he did not respond to the March 2008 VCAA letter by completing a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," authorizing VA to obtain any private medical records on his behalf.  

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board further notes that the Veteran later denied having sought treatment for bilateral foot disabilities and skin disability, making it unclear whether outstanding medical evidence with respect to these two issues even exists.  Given the above, the Board finds that VA satisfied its duty to assist the Veteran in obtaining any outstanding pertinent private medical evidence that was identified by the Veteran on his February 2008 claim form.

The Board notes that the Veteran identified at his Board hearing three issues for which there are outstanding medical records.  One of these issues, entitlement to service connection for hypertension, is remanded for further development below.  The other two issues, entitlement to service connection for disabilities of the back and neck, may be decided without remand.  

The Board notes that, at his October 2012 hearing, the Veteran repeatedly expressed the intention to obtain outstanding private medical records and submit them to VA for consideration.  The Board held the record open for 60 days in order for the Veteran to do so.  He did not submit any evidence during, or subsequent to, this period.  Nor has the Veteran completed and submitted a single VA Form 21-4142 authorizing VA to obtain any private medical records on his behalf.  The Veteran did submit one of these forms at the same time that he filed his February 2008 claim form on which he had filled in his own personal information.  However, he did not identify any specific service provider at that time.  He was notified in the March 2008 VCAA letter of the necessity of completing this form if he wished for VA to obtain private medical records on his behalf, and he was given two copies of this form to complete.  He did not submit a single completed form to VA.  

The Board has considered whether it would be appropriate to remand the Veteran's back and neck claims in order to obtain the evidence that was specifically described by the Veteran at his hearing, and finds that remand is not necessary.  As noted above, the Veteran served on active duty from April 1966 to April 1968.  He testified at his Board hearing that he was first diagnosed with a back disability in 2004, while his VA medical records note a history of back trouble dating back to the 1980s.  He stated that no doctor has ever told him that there was a link between his current back and neck disabilities and his service.  He also testified that he did not suffer an injury of the spine in service, but that he believed that his current back and neck symptoms were related to injuries he suffered while caring for his adult son many years following his separation from service.  There is no suggestion of record, either from the Veteran's medical records or from the Veteran himself, of an in-service injury, continuity of symptomatology since service, or a link between service and the current back and neck disabilities.  A remand to attempt to obtain records that are acknowledged by the Veteran not to demonstrate any of the unestablished elements of his back and neck claims would serve to only further delay these matters and would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994).  In light of the above, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent private treatment records and that a remand of the back and neck disability claims is not warranted.  

The Board notes that the Veteran reported on his February 2008 claim form that he receives benefits from the Social Security Administration (SSA), and that VA's duty to assist the Veteran requires that it obtain relevant records in the custody of any Federal agency.  38 C.F.R. § 3.159(c)(2).  The Board observes, however, that the Veteran has given no indication that his SSA records are relevant to any of the issues being decided below.  The Veteran has made no further mention of his receipt of SSA benefits to VA, and he has not specifically requested that VA obtain these records on his behalf.  Because the Veteran has given no indication that these records are relevant to the issues adjudicated herein, the Board finds that a remand for the purpose of obtaining these records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for any of the claims that are decided herein.  However, as will be discussed in more detail below, the Board finds that examinations are not necessary to decide any of these claims due to a lack of credible evidence of these disabilities in service or, where relevant, within the presumptive one-year period that applies to chronic disabilities.  Nor does the evidence suggest a direct or presumptive link between any of these disabilities and Agent Orange exposure.  Therefore, VA examinations are not warranted for any of these claims.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  However, section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

In the case at hand, one of the Veteran's contentions is that his musculoskeletal disabilities were caused by his combat activities during service.  The Board notes, however, that the Veteran has repeatedly, including at his February 2010 QTC psychiatric examination and at his October 2012 Board hearing, denied having suffered a specific injury to his back, neck, or feet during service.  Rather, the Veteran appears to be claiming that these conditions are related to wear and tear he suffered during combat.  Because the Veteran has not described circumstances in which he reportedly suffered an injury during combat, there is no injury that is presumed to have occurred in service, and the provisions of 38 U.S.C.A. § 1154(b) are thus inapplicable.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from April 1966 to April 1968 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In the case at hand, the Veteran has claimed that there is a causal relationship between his in-service exposure to Agent Orange and each of his current claimed disabilities.  The Board observes that none of the Veteran's current disabilities of the back, neck, or feet is listed as being entitled to presumptive service connection based on Agent Orange exposure.  In addition, while the Veteran has claimed entitlement to service connection for a skin disability, he has not been diagnosed with, and the evidence does not suggest the presence of, chloracne or other acneform disease consistent with chloracne, which is the only skin disease that is presumptively linked to Agent Orange exposure.  With respect to his BPH, the Veteran testified at his Board hearing that he was referred to a private doctor for a biopsy that found that the Veteran did not have prostate cancer.  Therefore, the Veteran does not have a prostate condition that is presumptively associated with herbicide exposure.  

In short, none of the Veteran's claimed disabilities is entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, service connection based on Agent Orange exposure must be denied.  

The Board will next determine whether the Veteran is entitled to direct service connection for any of the claimed disabilities, or whether he is entitled to presumptive service connection for any of the chronic disabilities that he has claimed.  Consideration of entitlement to direct service connection will include the question of whether the evidence of record demonstrates an actual, direct link between any of the disabilities at issue and the Veteran's in-service herbicide exposure.  

A.  Back and Neck Disabilities

The Veteran has claimed entitlement to service connection for disabilities of the back and the neck.  Specifically, he has reported that he has bone spurs of the neck and the back, and he has additionally reported having stenosis of the back and a ruptured and bulging disc in the back.  He contends that these disabilities are due to his military service, to include due to his combat activities and Agent Orange exposure.

The Veteran's service treatment records show that his spine was clinically normal at the time of an August 1963 pre-induction examination, an April 1966 examination upon entrance into service, and a March 1968 examination upon his separation from active duty.  He expressly denied any history of, or current, back trouble on his April 1966 and March 1968 medical history reports.  (There is no August 1963 medical history report.)  His service treatment records otherwise show no complaints of, or treatment for, the back or the neck.

The Veteran reported on his February 2008 claim form that his neck and back bone spurs and his stenosis and bulging and ruptured disc of the back began in January 1970.  He reported that he was treated for these disabilities from January 1970 to January 2008.  

In his November 2008 notice of disagreement, the Veteran asserted an actual link between his back and neck disabilities and his having been sprayed with Agent Orange during service.

The Veteran underwent a psychiatric examination in connection with another service connection claim in February 2010.  At this examination, he notified the psychologist that he has had back and neck problems since 1968 and that he did not sustain any wounds in service.

A July 2011 VA medical record, from his initial appointment to establish VA medical care, reflects that the Veteran reported having experienced persistent low back pain since the 1980s.  It was noted that he had had back surgery twice and had also had cervical spine surgery.  

The Veteran testified at his October 2012 Board hearing that he was diagnosed with neck and back spurs in 2004 or 2005.  He reported that this diagnosis was made at Gwinette Medical, which is a private facility.  He testified that no one has ever told him that his neck and back problems were related to his military service.  He reported that he had never injured his neck or his back during service.  He testified that he may have injured his neck and back while caring for his adult son, noting that he had to pick up his son when his son had seizures.

Based on the above, the Board finds that entitlement to service connection for back and neck disabilities is not warranted.  In making this determination, the Board finds that there is evidence of current back and neck disabilities, as his VA medical records list him as having undergone back and neck surgeries.  A preponderance of the credible and probative evidence of record, however, is against finding an in-service back or neck disease or injury and a link between any such disease or injury and a current disability.  

As noted above, the Veteran's service treatment records and his own Board hearing testimony reflect that he did not injure his back or neck in service.  He has provided no medical opinion identifying how the Veteran's service treatment records do, in fact, show that he suffered an in-service back or neck injury.  

Furthermore, there is no competent medical opinion of record that links the Veteran's back and neck disabilities to his in-service exposure to Agent Orange.  The only evidence of record in support of this theory of entitlement consists of the Veteran's own assertions of such a relationship.  As a layperson, however, the Veteran himself does not possess the necessary medical expertise to competently establish a link between Agent Orange exposure and back and neck disabilities, especially when these disabilities may have first manifested decades following his Agent Orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In the absence of competent medical or lay evidence suggesting that the Veteran had a back or neck disability in service, entitlement to service connection for a back or neck disability on a direct theory of entitlement, to include as due to Agent Orange exposure, is not warranted.

The Board will next consider whether service connection is warranted for a back or neck disability based on the manifestation of a chronic disability to a compensable degree within one year of his separation from service.  The only evidence of a back or neck disability within one year of separation from service is the statement the Veteran made at his February 2010 psychiatric examination, in which he reported a history of back and neck problems since 1968.  The Board acknowledges that the Veteran, even though he is a layperson, is competent to testify as to when he began noticing back and neck problems.  See Jandreau, supra.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In the case at hand, the Veteran's statements regarding the onset of his back and neck complaints are highly self-contradictory in that the Veteran has reported having begun experiencing back problems in 1968, January 1970, the 1980s, and 2004 or 2005.  The Board notes that, of all of these reported dates of onset, only the 1968 onset of a chronic disability would qualify for presumptive service connection.  Given that the Veteran has provided such detailed testimony regarding a 2004 or 2005 onset date of bone spurs, that he reported to his medical providers that he has had back and neck problems since the 1980s, and that he has associated the onset of his back and neck problems with lifting his adult son, the Board finds it unlikely that the Veteran's back and neck problems began in 1968.  The Board thus cannot find a continuity of symptomatology of the Veteran's back and neck problems from in service, or a year within his separation therefrom, to the present.

In summary, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a back or neck disability, including bone spurs of the back or neck, spinal stenosis, or a ruptured or bulging disc in the back on a direct basis, a presumptive basis for a chronic disability, and on a direct or presumptive basis based on verified exposure to Agent Orange.  As the evidence preponderates against the claims, the benefit-of-the-doubt doctrine is inapplicable, and service connection for disabilities of the back and the neck must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Bilateral Foot Disability

The Veteran has also claimed entitlement to service connection for bilateral foot disability.  He has characterized this disability as "deformity in bones."  He has related this disability to his military service, to include to his combat activities and Agent Orange exposure.

Service treatment records contain an August 1963 pre-induction examination report on which it was noted that the Veteran's feet were clinically normal.  Examination reports from his entrance into service in April 1966 and his separation from active duty in March 1968 reflect that his feet were clinically normal at those times as well.  He reported no past or current symptomatology associated with his feet on either medical history record.  (As noted above, there is no August 1963 medical history report.)  The Veteran's service treatment records reflect that he never complained of, or sought treatment for, symptoms of foot disability during service.

The Veteran reported on his February 2008 claim form that his bilateral foot disabilities began in January 1973.  He nonetheless reported that he was treated for these disabilities from January 1970 to June 2004.  

In his November 2008 notice of disagreement, the Veteran asserted an actual link between his current bilateral foot disability and his having been sprayed with Agent Orange during service.

At the February 2010 QTC examination, the Veteran notified the psychologist that he has had joint problems of the hands and feet since 1992.  Again, the Veteran reported that he did not suffer any wounds in service.

He reported at his October 2012 hearing that he has never been told that there is a relationship between his foot deformities and his service, and that he has never actually been treated for his feet.  

The Board notes that the evidence of record does not show that the Veteran has a currently-diagnosed foot disability.  Rather, the only evidence of record to establish such disability comes from the Veteran's own lay contentions.  The Board acknowledges that the Veteran, while a layperson, is competent to testify that he has a current foot deformity.  See Jandreau, supra.  Even accepting the presence of a current disability, however, the Board finds that in the absence of evidence of in-service foot disability, or of a nexus between a current disability and service, service connection for a bilateral foot disability must be denied.

As with the back and neck disabilities that were discussed above, the Veteran's service treatment records reflect that the Veteran did not complain of, or seek treatment for, symptoms associated with a foot disability.  No subsequent medical record or opinion has asserted that the Veteran did, in fact, have a foot disability in service or otherwise links any current foot disability to such service.  

In terms of the Veteran's own lay contentions, he has variously reported that he has had a bilateral foot disability since January 1970, January 1973, 1992, and 2004 or 2005.  While he is competent to testify as to when he first noticed having foot problems, these highly contradictory reports of onset render any specific onset date to be of questionable credibility.  In any event, even the earliest reported onset date (January 1970) occurs after the Veteran's separation from service, which is more than one year following his April 1968 separation from service.  The Board thus concludes that the lay evidence of record does not establish the presence of a foot disability during the Veteran's service or of arthritis within the one year presumptive period.

Nor has any medical professional linked a current foot disability to in-service herbicide exposure.  As with the back and neck claims above, the only opinion linking a current foot disability to Agent Orange exposure comes from the Veteran himself.  The Veteran, as a layperson, does not possess the necessary medical training or expertise to competently render such an opinion.  See Jandreau, supra.

In short, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a bilateral foot disability on a direct basis (to include as directly related to Agent Orange exposure) or on a presumptive basis based on verified exposure to Agent Orange.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection for a bilateral foot disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

C.  Skin Disability

The Veteran has also claimed entitlement to service connection for a skin disability, which he essentially contends resulted from his military service, to include his exposure to Agent Orange and his combat.  

In terms of in-service disability, the August 1963 pre-induction examination report, the April 1966 entrance examination report, and the March 1968 separation from active duty examination reports all note that the Veteran's skin was clinically normal upon examination.  He denied any history of, or current, skin diseases on the April 1966 and March 1968 medical history reports.  (As noted above, there is no August 1963 medical history report.)

The Veteran reported on his February 2008 claim form that his skin disability began in January 1970.  He reported that he was treated for this disability in October 2002.  

In his November 2008 notice of disagreement, the Veteran asserted an actual link between his skin disability and his having been sprayed with Agent Orange during service.

The Veteran reported at his October 2012 hearing that he started having skin problems about six months following his return from Vietnam.  (He reported on his February 2008 claim form that he was in Vietnam from March 1967 to April 1968, meaning that his skin condition would have first appeared following his separation from service.)  In describing his skin problems, the Veteran reported that he kept scraping his face and green stuff started coming off, and that he later had a rash around his neck.  He reported that he did not go to a doctor for treatment for his rash.  He also did not mention the skin problems when he sought treatment for the prostate problems.  (The significance, if any, of this statement is unclear, as the Veteran did not testify that he first sought treatment for his prostate within the year following his separation from service.)  

In terms of a current disability, the Veteran's VA medical records note that the Veteran has dermatitis, not otherwise specified.  The Board finds, however, that entitlement to service connection for a skin disability cannot be established.  The Veteran's earliest estimate of the onset of his skin disability is approximately six months following his separation from service.  Because no pertinent claimed skin disability, including dermatitis, is a chronic disability under 38 C.F.R. § 3.309(a), a showing of such a disability to a compensable degree within one year of his separation from service is insufficient to demonstrate the in-service element of the service connection claim.  Furthermore, the Veteran cannot establish service connection based on his lay reports of continuity of symptomatology since service.  

Furthermore, there is no competent medical opinion of record linking any current skin condition to his service, to include to his Agent Orange exposure.  As noted above, the Veteran is not competent, as a layperson, to link his in-service Agent Orange exposure to a subsequent skin condition.  See Jandreau, supra.  

In short, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a skin disability on a direct basis (to include as directly related to Agent Orange exposure) or on a presumptive basis based on verified exposure to Agent Orange.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection for a skin disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 


D.  BPH

The Veteran has also claimed entitlement to service connection for BPH, claimed as an enlarged prostate.  He contends that this disability is related to in-service herbicide exposure

No prostate abnormality was noted on the Veteran's August 1963 pre-induction examination report, April 1966 entrance examination report, or March 1968 separation examination report.  

The Veteran reported on his February 2008 claim form that his enlarged prostate began in January 1970.  He reported that he was treated for this disability from January 1970 to January 2008.  

In his November 2008 notice of disagreement, the Veteran asserted an actual link between his BPH and his having been sprayed with Agent Orange during service.

The Veteran testified at his October 2012 Board hearing that he is currently being treated with medication to shrink his prostate.  He reported that he was referred by VA to a private doctor for a biopsy, which came back negative.  

In terms of a current disability, a July 2011 VA medical record notes an assessment of a history of BPH that is currently stable.  For the purpose of this decision, the Board will accept that the Veteran has a current diagnosis of BPH.  The Board must deny service connection, however, for the same reasons that have been cited in connection with the back, neck, foot, and skin disabilities, as discussed above.

First, there is no evidence of a prostate condition in service, and the Veteran himself has not asserted the existence of such disability in service.  While he has referenced having been treated for an enlarged prostate since January 1970, the Veteran has provided no information or actual evidence regarding such treatment.  His hearing testimony focuses on his recent referral by VA to a private physician for a biopsy that demonstrated the Veteran did not have prostate cancer, and not on a history of an enlarged prostate proximate to his separation from service.

In addition, the Veteran's own lay contentions regarding a link between his enlarged prostate and herbicide exposure cannot establish service connection, as the Veteran does not possess the medical expertise to competently render such an opinion.  See Jandreau, supra.

In short, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a prostate disability on a direct basis (to include as directly related to Agent Orange exposure) or on a presumptive basis based on verified exposure to Agent Orange.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection for a prostate disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 


ORDER

Entitlement to service connection for a back disability, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a neck disability, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral foot disability, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for BPH, claimed as due to exposure to herbicides, is denied.



REMAND

The Veteran has also claimed entitlement to service connection for a bilateral hand disability and hypertension.  He essentially contends that these disabilities are related to his military service, to include as a result of his verified exposure to Agent Orange.  Alternatively, he contends that his bilateral hand disability is related to combat, and that there is a continuity of symptomatology for the hypertension since service.

With respect to the claimed bilateral hand disability, the Veteran's service treatment records contain an August 1963 pre-induction examination report noting his history of a hairline fracture of the left index finger that did not disqualify him from service.  No other abnormality of the upper extremities was noted at that time.  Examination reports from his entrance into service in April 1966 and his separation from active duty in March 1968 reflect that his upper extremities were clinically normal at those times.  He reported an old fracture of his left index finger with loss of motion on his April 1966 entrance medical history report, and a history of broken bones that occurred prior to service on the medical history report he completed in March 1968 in connection with his separation from active duty .  He reported no other past or current symptomatology associated with his hands on either medical history report.   

Additionally, the Veteran's service treatment records contain records from August 1966 and September 1966 reflecting his complaints of a swollen joint in his right little finger, and noting that the Veteran had an old sprain of the right fifth finger.  A record that appears to be from late 1967 notes that the Veteran had received a laceration wound of the left hand that had to be cleansed and dressed.  

The Veteran reported on his February 2008 claim form that his bilateral hand disabilities began in January 1973.  He reported that he was treated for these disabilities from January 1970 to June 2004.  He reported that hand muscle weakness is among the disabilities that prevents him from working, and that this disability began in January 2003.  

At his October 2012 Board hearing, the Veteran described having first noticed hand deformities in 2004 or 2005.  He described the circumstances surrounding this discovery, noting that he was riding a bus on his way to Washington, DC.  The Veteran testified that he has not been treated for any hand disability.  

As noted above, in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, supra.

The first McLendon requirement is satisfied in this case by the Veteran's competent testimony that he has a current bilateral hand deformity.  The Board considers this type of testimony to be of a nature that is capable of lay observation.  

The second McLendon requirement is satisfied in this case by the Veteran's service treatment records.  As noted above, these records reflect that the Veteran received treatment for a swollen joint in his right little finger and for a laceration of his left hand.  Neither of these conditions was found on his entrance into service. 

The third McLendon element which, as noted above, has a low threshold, is satisfied by the Veteran's claim of continuity of treatment since January 1970.  

The Board finds, however, that there is insufficient evidence of record to decide the Veteran's claim.  The Board thus finds it necessary to remand this claim in order to schedule the Veteran for a VA examination and obtain an etiology opinion.

With respect to the hypertension claim, Board notes that the Veteran's blood pressure was within normal limits at the time of his August 1963 pre-induction examination report, his April 1966 entrance examination report, and his March 1968 separation from active duty examination report.  He denied any history of, or current, high blood pressure on his April 1966 and March 1968 medical history reports, as well as on a November 1966 medical history questionnaire.  The Veteran's service treatment records do not reflect that the Veteran ever complained of, or sought treatment for, high blood pressure.  

However, the Veteran testified at his October 2012 hearing that he was diagnosed with high blood pressure within one or two years of separating from service.  He reported that he first sought treatment when experiencing dizziness that turned out to be related to hypertension while working at General Motors following separation from service.  He reported that this occurred at a hospital in Flint, Michigan. The Board notes that the Veteran did not obtain medical records of this treatment, despite his assertion at his hearing that he would attempt to do so.  Because this evidence, if available, could be highly relevant to establishing that the Veteran had hypertension during the one-year presumptive period following his separation from service, or could otherwise form the basis for a medical professional to find a link between the Veteran's hypertension and his service, the Board finds it necessary to remand this claim in order to attempt to obtain the described medical evidence.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records, to include any records generated in connection with treatment for hypertension that occurred in the 1960s or 1970s during the course of his employment with General Motors.  Such records should be requested from General Motors itself or from the private physician or medical facility through which the Veteran obtained treatment.  The Veteran should also be notified that he may submit any such records himself.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  All efforts to obtain these records should be recorded in the claims folder.

2.  Following completion of the above, make arrangements for the Veteran to be afforded an appropriate examination to determine the nature and etiology of any current hand disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current hand disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  

The report of examination should include a complete rationale for all opinions expressed.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


